DETAILED ACTION
“Dynamic Load Measurement Method for Rotary Forging Device, Dynamic Load Measuring Device, Method for Calibrating Rotary Forging Device, Method for Manufacturing Hub Unit Bearing, and Method for Manufacturing Vehicle”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 2, 4, and 7 are objected to because of the following informalities:  
	Grammar/Syntax --
In claim 1, line 21: “by the load application apparatus measures” Examiner suggests “by the load application apparatus”
In claim 7, line 14-15: “the method for calibrating a rotary forging device, the method comprising” Examiner suggests “the method for calibrating a rotary forging device comprising:”
	Antecedent Basis --
In claim 2, line 13: “for a rotary forging device” Examiner suggests “for the rotary forging device”
In claim 2, line 15: “an object” Examiner suggests “the object”
In claim 4, line 2: “the load cell” Examiner suggests “a load cell”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a pressing die support part” in clm. 1, 2, and 7 is interpreted as at least a shaft and bearing device (¶0034).
“a load application apparatus” in clm. 1, 2, and 7 is interpreted as a hydraulic cylinder, and associated components (¶0036).
“a load measurement apparatus” in clm. 2 is interpreted as a load cell (¶0065).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the measuring shaft member being an object to be pressed” renders the metes and bounds of the claim confusing and indefinite. Is the measuring shaft “the object to be pressed” defined earlier in the claim or is this a different object to be pressed? For examination purposes, this recitation will be interpreted as best understood to mean “the measuring shaft member being the object to be pressed”.
Regarding claim 1, the recitation “measuring an actual load, by the load application apparatus, in the direction of the reference axis applied to the measuring shaft member using a load cell” renders the metes and bounds of the claim indefinite. It is unclear if the “actual load” is measured by the load application apparatus or the load cell. For examination purposes, this recitation will be interpreted as best understood to mean “measuring an actual load, applied to the measuring shaft member by the load application apparatus in the direction of the reference axis, using a load cell”.
	Regarding claim 2, the recitations “a dynamic load measuring device for a rotary forging device which includes:” and “the dynamic load measuring device for a rotary forging device comprising:” render the scope of the claim indefinite. It is unclear if those limitations following the term “which” in the first clause relate to the “dynamic load measuring device” or the “rotary forging device;” do all components before the term “comprising” in the second clause relate to the forging device, while all components listed after the term “comprising” relate to the load measuring device? For examination purposes, the term “which includes” in the first clause will be interpreted to mean “the rotary forging device includes”.
Claim 6 recites the limitations “the axial end portion of the measuring shaft member” and “the distal end portion of the measuring pressing die”.  There is insufficient antecedent basis for these limitations in the claim. Examiner notes that 
“an axial end portion of the measuring shaft member” and “a distal end portion of the measuring pressing die” are defined in claim 5 while claim 6 depends upon claim 2. Should claim 6 depend upon claim 5, or should these recitations be “an axial end portion of the measuring shaft member” and “a distal end portion of the measuring pressing die”? For examination purposes, these limitations will be interpreted as best understood to be “an axial end portion of the measuring shaft member” and “a distal end portion of the measuring pressing die”.  
	Regarding claim 7, the recitation 
	“the rotary forging device comprising: 
a pressing die support part capable of supporting any one selected from forming pressing die and a measuring pressing die to be rotatable about a reference axis and to freely rotate about an axis of rotation inclined at a predetermined angle with respect to the reference axis;
a support table configured to support an object to be pressed disposed at a position facing a pressing die supported by the pressing die support part in a direction of the reference axis; and
a load application apparatus configured to apply a load in the direction of the reference axis to the object to be pressed by pressing the pressing die supported by the pressing die support part against the object to be pressed supported by the support table on the basis of relative movement of the pressing die support part and the support table in the direction of the reference axis,”

renders the scope of the claim confusing and indefinite. Examiner notes that all of this structure is present in independent claim 1; is the rotary forging device detailed in this limitation the same rotary forging device as that of claim 1? If so, Examiner suggests that these redundant claim limitations be removed from claim 7. If the Applicant intends to define a rotary forging device distinct from that of parent claim 1, different terminology should be used for each component. For examination purposes, the rotary forging device of claim 7 will be interpreted as the same rotary forging device as that define in parent claim 1.  
Claims 3-5 and 8-9 are rejected for depending upon rejected claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handa (JP 2013091067 A; reference is made to the machine translation provided with this Office Action).
Regarding Claim 1
Handa discloses a dynamic load measurement method for a rotary forging device (10), 
the rotary forging device (10) comprising: 
a pressing die support part (12; Pg. 2, “Description of Embodiments” ¶2) capable of supporting any one selected from a forming pressing die and a measuring pressing die (16; the pressing die support part (12) supports upper die (16) and is thus capable of supporting a “measuring pressing die” and a “forming pressing die”) to be rotatable about a reference axis (Cv, fig. 3B) and to freely rotate about an axis of rotation (C21) inclined at a predetermined angle with respect to the reference axis (Cv; Pg. 2, “Description of Embodiments” ¶3); 
a support table (26, fig. 5) configured to support an object to be pressed (W) disposed at a position facing a pressing die (16) supported by the pressing die support part (12) in a direction of the reference axis (Cv; Pg. 3, ¶2) and 
a load application apparatus (28) configured to apply a load in the direction of the reference axis to the object to be pressed (W) by pressing the pressing die (16) supported by the pressing die support part (12) against the object to be pressed (W) supported by the support table (26) on the basis of relative movement of the pressing die support part (12) and the support table (26) in the direction of the reference axis (Cv; Pg. 3, ¶9 - Pg. 4, ¶1),
the method comprising 
supporting the measuring pressing die (16) by the pressing die support part (12), supporting a measuring shaft member (W) by the support table (26) and linearly guiding the measuring shaft member (W) in the direction of the reference axis (Cv), the measuring shaft member (W) being the object to be pressed (W) and being disposed coaxially with the reference axis (Cv, as in fig. 5; Pg. 4, ¶7), and
measuring an actual load (F1, fig. 5), applied to the measuring shaft member (W) by the load application apparatus (28) in the direction of the reference axis (Cv), using a load cell (40) in a state in which the measuring pressing die (16) is pressed against the measuring shaft member (W) while the measuring pressing die (16) is rotated about the reference axis (Cv; Pg. 3, ¶1-2).
Regarding Claim 2
Handa discloses a dynamic load measuring device for a rotary forging device,
the rotary forging device (10, fig. 5) includes: 
a pressing die support part (12; Pg. 2, “Description of Embodiments” ¶2) capable of supporting any one selected from a forming pressing die and a measuring pressing die (16; the pressing die support part (12) supports upper die (16) and is thus capable of supporting a “measuring pressing die” and a “forming pressing die”) to be rotatable about a reference axis (Cv, fig. 3B) and to freely rotate about an axis of rotation (C21) inclined at a predetermined angle with respect to the reference axis (Cv; Pg. 2, “Description of Embodiments” ¶3);
a support table (26, fig. 5) configured to support an object to be pressed (W) disposed at a position facing a pressing die (16) supported by the pressing die support part (12) in a direction of the reference axis (Cv; Pg. 3, ¶2) and
a load application apparatus (28) configured to apply a load in the direction of the reference axis to the object to be pressed (W) by pressing the pressing die (16) supported by the pressing die support part (12) against the object to be pressed (W) supported by the support table (26) on the basis of relative movement of the pressing die support part (12) and the support table (26) in the direction of the reference axis (Cv; Pg. 3, ¶9 - Pg. 4, ¶1),
the dynamic load measuring device for the rotary forging device (10) comprising: 
the measuring pressing die (16) supported by the pressing die support part (12); 
a measuring shaft member (W) that is an object to be pressed disposed coaxially with the reference axis coaxially with the reference axis (Cv, as in fig. 5; Pg. 4, ¶7) and linearly guided in the direction of the reference axis (Cv) while supported by the support table (26); and 
a load measurement apparatus (40) configured to measure an actual load (F1) in the direction of the reference axis (Cv) applied to the measuring shaft member (W; Pg. 3, ¶1-2).
	Regarding Claim 7
Handa discloses the dynamic load measurement method for a rotary forging device according to claim 1, including: the structure of the rotary forging device set forth in claim 7 and the measuring step of: measuring an actual load (F1, fig. 5), applied to the measuring shaft member (W) by the load application apparatus (28) in the direction of the reference axis (Cv), using a load cell (40) in a state in which the measuring pressing die (16) is pressed against the measuring shaft member (W) while the measuring pressing die (16) is rotated about the reference axis (Cv; Pg. 3, ¶1-2).
Handa further teaches a method for calibrating the rotary forging device comprising calibrating a set value of a load of the load application apparatus (28) using the measured actual load (Pg. 7, ¶2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP-2013091067-A) - as applied to claim 2, above - in view of Hagiwara (US-2016/0263940-A1).
Regarding Claim 3
Handa discloses the dynamic load measuring device for a rotary forging device according to claim 2.
Handa does not disclose that the device further comprises a linear motion ball bearing configured to linearly guide the measuring shaft member in the direction of the reference axis with respect to the support table.
Hagiwara teaches a known rotary forging device (fig. 2) comprising a pressing die (23) and a support table (28) which supports a workpiece (11/12) via a ball bearing (3/4/5/6; ¶0028). The structure of the ball bearing (3/4/5/6) linearly guides the workpiece (11/12) during forging such that caulking portion (12) is deformed about portion (3) of the bearing (3/4/5/6, as in fig. 1; ¶0030).
Examiner notes that Handa is drawn to an improved forging/measuring method that can be applied to any known rotary forging device in order to reduce the impact and vibration generated during forging; reduce the internal stress of the product; and forge the final product in a single cycle (Pg. 2, ¶2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device of Handa to include a linear motion ball bearing configured to linearly guide the measuring shaft member in the direction of the reference axis with respect to the support table. One of ordinary skill in the art would have been motivated to construct the apparatus of Handa in this manner when adapting it to form a known wheel-supporting rolling bearing unit, such as that formed in Hagiwara, (fig. 1). Adapting the known method of Handa to form a different - known - product would be considered through the course of routine engineering experimentation and practice.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP-2013091067-A) - as applied to claim 2, above - in view of Sakota (JP-2880240963-A; reference is made to the machine translation provided with this Office Action).
Regarding Claim 4
Handa discloses the dynamic load measuring device for a rotary forging device according to claim 2.
Handa further teaches wherein the load measurement apparatus (40) is a load cell located within the elevating unit (14; Pg. 3, ¶7).
Handa does not specify that the load cell (40) is disposed between the support table (26) and the measuring shaft member (W).
Sakota teaches another rotary forging device/method, wherein a load cell (3) may be disposed within a workpiece to be formed in order to measure the load applied to the workpiece (Pg. 6, ¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Handa to include an additional load cell disposed between the support table and the measuring shaft member. One of ordinary skill in the art would have been motivated to construct the apparatus of Handa in this manner in order to improve the accuracy of the force control during forging. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP-2013091067-A).
Regarding Claim 5
Handa discloses the dynamic load measuring device for a rotary forging device according to claim 2.
Handa does not specify wherein a distal end portion of the measuring pressing die (16) pressed against an axial end portion of the measuring shaft member (W) when the actual load is measured has a spherical convex shape having a center of curvature above the reference axis.
Examiner notes that the Applicant has not set forth any criticality for this shape feature within the Specification, and changing the shape of essential components is considered to be non-obvious and within the ordinary skill of one working in the art unless the shape change produces an unexpected and advantageous result. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the device of Handa wherein a distal end portion of the measuring pressing die has a spherical convex surface. One of ordinary skill in the art would have been motivated to construct the apparatus of Handa in this manner based on the desired shaped of the product to be formed. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP-2013091067-A) - as applied to claim 2, above - in view of Enomoto et al (US-2009/0045670-A1; hereafter “Enomoto”).
Regarding Claim 6
Handa discloses the dynamic load measuring device for a rotary forging device according to claim 2.
Handa does not specify wherein the axial end portion of the measuring shaft member pressed against the distal end portion of the measuring pressing die when the actual load is measured is made of a metal softer than that of the distal end portion of the measuring pressing die.
Enomoto teaches that in a rotary forging device, it is advantageous to form a distal end (working surface: 27) of a pressing die (24) with a superhard coating layer such as diamond-like carbon to reduce the coefficient of friction and ensure the hardness of the pressing die (¶0128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the invention of Handa wherein an axial end portion of the measuring shaft member of a metal softer than that of the distal end portion of the measuring pressing die - i. e. by adding a diamond-like carbon coating to the distal end of the measuring pressing die. One of ordinary skill in the art would have been motivated to construct the invention in this manner through the teaching of Enomoto to prevent distortion of the pressing die, reduce the coefficient of friction of the pressing die (¶0128) and thereby reduce heat generated during forging (¶0135).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakota (JP-2880240963-A) in view of Handa (JP-2013091067-A).
	Regarding Claim 8
	Sakota discloses a method for manufacturing a hub unit bearing (H, fig. Pg. 4, ¶11) which includes a constituent element (2) having a caulking part (2n2, fig. 1), the method comprising: forming the caulking part (2n2) using a rotary forging device (Pg. 4, ¶14-15).
 	Sakota does not teach that the rotary forging device is calibrated using the method for calibrating a rotary forging device according to claim 7.
	Handa discloses the method for calibrating a rotary forging device according to claim 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Sakota to include the method for calibrating a rotary forging device according to Handa. One of ordinary skill in the art would have been motivated to construct the method of Sakota in this manner because Handa is drawn to an improved forging/measuring method that can be applied to any known rotary forging device in order to reduce the impact and vibration generated during forging; reduce the internal stress of the product; and forge the final product in a single cycle (Pg. 2, ¶2). Adapting the known method of Handa to form a different - known - product would be considered through the course of routine engineering experimentation and practice.
	Regarding Claim 9
	Sakota in view of Handa teaches manufacturing the hub unit bearing using the method for manufacturing a hub unit bearing according to claim 8.
	Sakota further teaches a method for manufacturing a vehicle which includes a hub unit bearing (Pg. 4, ¶11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show rotary forging devices/methods with similar structure to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725